PER CURIAM.
James Alvin Boulware appeals the district court’s order denying relief on his complaint brought under 42 U.S.C.A. § 1983 (West Supp.2002) and 42 U.S.C. § 1985(2) (1994). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Boulware v. Laughrun, No. CA-02-171-MU (W.D.N.C. filed May 15, 2002; entered Mary 16, 2002). We deny Boulware’s motion for a certificate of appealability as unnecessary. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.